 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 9

10   ERIC QUINN FRANKLIN,                            CASE NO. C19-5017 BHS

                             Petitioner,             ORDER ADOPTING REPORT
11
            v.                                       AND RECOMMENDATION
12
     ROBERT W. FERGUSON, et. al.,
13                           Respondents.
14

15
            This matter comes before the Court on the Report and Recommendation (“R&R”)
16
     of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 22. The Court
17
     having considered the R&R and the remaining record, and no objections having been
18
     filed, does hereby find and order as follows:
19
            (1)    The R&R is ADOPTED;
20
            (2)    Respondent’s Motion to Dismiss is GRANTED;
21
            (3)    Petitioner’s federal habeas petition is DISMISSED with prejudice;
22


     ORDER - 1
 1         (4)   A certificate of appealability is DENIED;

 2         (5)   Petitioner’s in forma pauperis status is REVOKED on appeal; and

 3         (6)   The Clerk shall enter JUDGMENT and close this case.

 4         Dated this 3rd day of June, 2019.

 5

 6

 7
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
